Meekins v Turner Towers Tenants Corp. (2015 NY Slip Op 07825)





Meekins v Turner Towers Tenants Corp.


2015 NY Slip Op 07825


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-03302
2015-03305
 (Index No. 501052/14)

[*1]Susan L. Meekins, respondent, 
vTurner Towers Tenants Corp., et al., appellants.


Gallo Vitucci Klar, LLP, New York, N.Y. (Chad E. Sjoquist of counsel), for appellants.
Vernon & Ginsburg, LLP, New York, N.Y. (Darryl M. Vernon and Desir Djinsad of counsel), and Susan L. Meekins, New York, N.Y., respondent pro se for respondent (one brief filed).

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a proprietary lease, the defendants appeal from (1) an order of the Supreme Court, Kings County (Baynes, J.), dated February 4, 2015, which granted the plaintiff's motion pursuant to CPLR 3215 for leave to enter a default judgment against them, and (2) an order of the same court also dated February 4, 2015, which denied their cross motion pursuant to CPLR 3012(d) to compel the plaintiff to accept their late answer.
ORDERED that the orders are reversed, on the facts and in the exercise of discretion, with one bill of costs to the defendants, the plaintiff's motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendants is denied, and the cross motion of the defendants pursuant to CPLR 3012(d) to compel the plaintiff to accept their late answer is granted.
Within 17 days after the time to answer had expired, the defendants served their answer, which was rejected by the plaintiff. Since the plaintiff was not prejudiced by the short delay in the service of an answer, and in light of the lack of willfulness on the part of the defendants, a reasonable excuse for their default, the existence of a potentially meritorious defense, and the public policy favoring the resolution of cases on the merits, the Supreme Court improvidently exercised its discretion in granting that branch of the plaintiff's motion which was for leave to enter a judgment against the defendants upon their failure to answer, and in denying the defendants' cross motion to compel the plaintiff to accept their late answer (see CPLR 2004, 3012[d]; Hutchinson v New York City Health & Hosps. Corp., 118 AD3d 945; EHS Quickstops Corp. v GRJH, Inc., 112 AD3d 577; Darlind Constr., Inc., v Prism Solar Tech., Inc., 109 AD3d 783; Covaci v Whitestone Constr. Corp., 78 AD3d 1108; Sitigus Foods Corp. v 72-02 N. Blvd. Realty Corp., 293 AD2d 597; Buderwitz v Cunningham, 101 AD2d 821).
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court